



July 18, 2018


Dear             :


As you know, the Board of Directors of Herman Miller, Inc. (“Herman Miller”) is
currently searching for a new CEO. We understand that this transition creates a
period of uncertainty for you, and that your ongoing engagement with the rest of
the leadership team has never been more important. In addition, we want you to
know that it is our sincere desire that you remain a key executive at the
company. In recognition of this desire and the important role you have on the
leadership team, we are offering you the following enhanced incentives:


•
A cash bonus payment matching (“the match”) the actual bonus percentage you
achieve for FY18, subject to a maximum payout amount of the 250% (inclusive of
the match) of your annual target bonus, which will be paid 50% on the date that
FY18 annual bonuses are paid and 50% on the last pay period in December 2018.
Your right to this cash bonus award is subject to your being employed by Herman
Miller on the dates payments are made and the successful transition of the CEO
position from Brian Walker to a new CEO as solely determined by the Herman
Miller Board of Directors; and



•
A restricted stock unit (“RSU”) grant with a value equal to 100% of your base
salary in effect on the grant date, which will cliff vest on the second
anniversary of the grant date, provided that you are employed by Herman Miller
or one of its subsidiaries on such date, except as provided below. The number of
units subject to the RSU grant will be determined by dividing your base salary
by the closing price of Herman Miller’s stock on the grant date.



In the event that you would voluntarily leave the Company or the Company would
ask you to leave for cause, then you would not be able to receive the above
enhancements.


For purposes of this agreement, “cause” means termination of your employment by
Herman Miller due to your: (i) commission of a felony; (ii) serious misconduct
in the performance or non-performance of your responsibilities to Herman Miller
(e.g., gross negligence, willful misconduct, gross insubordination or unethical
conduct) or (iii) violation of any material condition of employment with Herman
Miller. For purposes of this agreement “good reason” means your termination of
employment with Herman Miller after (a) a material reduction in your authority,
duties or responsibilities and (b) a material reduction in your total
compensation opportunity (sum of base salary, target bonus and grant date fair
value of annual target equity grants), but only if you have provided Herman
Miller with written notice of such intent to terminate for cause within 30 days
after such reductions, and Herman Miller does not cure within 30 days following
receipt of such notice. Whether or not your employment has been terminated for
cause or may be terminated for good reason shall be determined in the sole
discretion of the Board of Directors of Herman Miller, after providing you with
an opportunity to be heard by the Board.


Subject to the above conditions and requirements, if you are terminated by the
Company without cause or leave the Company for good reason you are entitled to
receive (a) the cash bonus payment on the date or dates otherwise set forth
above and (b) accelerated vesting of the RSU grant described herein. In the
above circumstances, you will be asked to sign a general release within 60 days
of the event. If you do not sign the release or you revoke the release, then you
would not be entitled to either of the above enhancements.


Notwithstanding the foregoing, if you are a “specified employee” as defined in
Section 409A(a)(3)(B)(i) of the Internal Revenue Code, any of the incentives
that constitute nonqualified deferred compensation within the meaning of
Section 409A and that have payment triggered by your termination of employment
will be delayed to the date that is 6 months and one day after your termination
of employment. The determination of whether, and the extent to which, any of the
payments to be made to you hereunder are nonqualified deferred compensation
shall be made after the application of all applicable exclusions under Treasury
Reg. § 1.409A-1(b)(9).


This letter does not confer upon you any right to continue in the employment of
Herman Miller for any period or interfere with or otherwise restrict in any way
the rights of Herman Miller, or you to terminate your employment at any time for
any reason whatsoever, with or without cause.


This letter does not impact any other agreement, arrangement or plan of Herman
Miller which provides for severance to be paid upon termination of employment.
You remain eligible for the salary continuation policy in effect at the time of
termination.


Please indicate your acceptance of this letter by returning a signed copy of
this letter to my attention via .pdf at mike_volkema@hermanmiller.com. In
addition, I want to, again, thank you for your commitment to the Company and
your continued leadership.
 





--------------------------------------------------------------------------------





 
Very truly yours,




Michael A. Volkema,
Chairman of the Board



AGREED TO AND ACCEPTED
I hereby agree and accept the provisions of this letter
agreement.                    


Name: ___________________________
Date: ____________________________    







